Citation Nr: 1023348	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for 
hypercholesterolemia, claimed as secondary to service-
connected diabetes mellitus.

2. Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1969 to May 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the Huntington, West Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran's claims file is now in the jurisdiction of the 
Chicago, Illinois RO.  In September 2009, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  In 
March 2010, the Board sought an advisory medical opinion from 
the Veterans Health Administration (VHA) in the matter of 
service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus.

The issue of entitlement to service connection for 
hypertension, claimed as secondary to service-connected 
diabetes mellitus, is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


FINDING OF FACT

On September 3, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran in writing that he intended to withdraw his appeal 
seeking service connection for hypercholesterolemia, claimed 
as secondary to service-connected diabetes mellitus; there is 
no question of fact or law remaining before the Board in this 
matter.



CONCLUSION OF LAW

Regarding the claim for service connection for 
hypercholesterolemia, claimed as secondary to service-
connected diabetes mellitus, the criteria for withdrawal of 
an appeal by the appellant are met; the Board has no further 
jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, given the appellant's 
expression of intent to withdraw his appeal in the matter of 
service connection for hypercholesterolemia, claimed as 
secondary to service-connected diabetes mellitus, further 
discussion of the impact of the VCAA on this matter is not 
necessary.

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

In a statement received on September 3, 2009, the appellant 
withdrew his appeal seeking service connection for 
hypercholesterolemia, claimed as secondary to service-
connected diabetes mellitus.  Hence, there is no allegation 
of error of fact or law for appellate consideration on this 
claim.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter, and the appeal must be 
dismissed.


ORDER

The appeal seeking service connection for 
hypercholesterolemia, claimed as secondary to service-
connected diabetes mellitus, is dismissed.


REMAND

In March 2010, the Board received a VHA advisory medical 
opinion that was requested in connection with the Veteran's 
claim seeking service connection for hypertension as 
secondary to service-connected diabetes mellitus.  He was 
furnished a copy of the opinion and given opportunity to 
respond.  In May 2010, he submitted additional textual 
evidence and argument and, in an accompanying statement, 
asked that the case be remanded to the RO for their initial 
review of the submissions.  Under Disabled American Veterans 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003), the Board has no recourse but to comply with the 
Veteran's request.

Accordingly, the case is REMANDED for the following:

The RO should re-adjudicate the Veteran's 
claim of service connection for 
hypertension in light of the additional 
evidence and argument submitted by the 
Veteran (as well as his Travel Board 
hearing testimony, the March 2010 VHA 
medical advisory opinion secured by the 
Board, and any and all additions to the 
record since the RO's last prior review of 
this matter).  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


